Gamble, Judge,
delivered the opinion of the court.
Petition for dower in land and slaves. The husband died, leaving his widow but no children. He made a will with a single clause, giving to the plaintiff, his widow, a female slave, saying nothing about her right in his other property, and making no disposition of any other, property. The defendants answered, setting up the bequest of the slave as a bar to dower. The court disregarded the answer, and gave judgment for the plaintiff for dower in one half of the land. The fact is found by the court, that the widow elected to be endowed under the *454third section of the act concerning dower, which gives her one half of the real estate, subject to the payment of debts. The only question is, whether the answer sets up any bar to the petition.
1. Tho tenth section of the act concerning dower makes a devise of real ostate to the wife a bar to her dower in the lands of the husband, unless she relinquishes the provisions made for her in the will, in the mode directed in the eleventh section. The bequest of the slave does not, either under this section or any other law, bar her dower in the real estate, and as it is found by the court that she made the necessary election to entitle her to dower, under the third section, the judgment is affirmed,
with the concurrence of the other judges.